WOOLSEY, District Judge.
The within motion is granted.
The question whether a trustee in bankruptcy should disaffirm or has disaffirmed a lease is a matter of administration of which the bankruptcy court wherein the trustee has been elected and qualified has jurisdiction, and which in the interest of the orderly administration of the bankrupt estate must be dealt with therein.
The mooted question of personal service of the injunction on the plaintiffs in the action of J. & D. H. Caplan v. Trustees in Bankruptcy of the Liggett Company now pending in Erie county .in the New York Supreme Court does not present any obstacle to the bankruptcy court here, for by ancillary proceedings in the Northern district of New York the writ of injunction'sought may be served in Buffalo. See Babbitt, Trustee, v. Dutcher, 216 U. S. 102, 114, 50 S. Ct. 372, 54 L. Ed. 402, 17 Ann. Cas. 969, and In re Elkus, Petitioner, 216 U. S. 115, 116, 117, 30 S. Ct. 377, 54 L. Ed. 407.
Accordingly I have signed the order submitted by trustee’s counsel at the argument and return it herewith.